Citation Nr: 1451662	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  10-45 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Propriety of reductions of the ratings for frostbite in each lower extremity from 30 percent to 10 percent, to include claims for higher evaluations for service-connected disabilities of the feet bilaterally.  

2.  Entitlement to a total rating based upon individual unemployability based upon service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active duty for training (ACDUTRA) from September 1974 to February 1975, reserve component service of unverified types until May 1976, and active duty from May 1976 to January 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).

In a September 2009 rating decision, the RO denied the Veteran's formal June 2009 claim for TDIU.  The RO also denied the Veteran's formal claims for increased rating for each service-connected foot disability, as well as claims for increased ratings for all other service-connected disabilities, as inferred from the TDIU claim.  The RO also advised the Veteran that a proposal was being made to reduce his rating for frostbite.  

The September 2009 notice accurately advised the Veteran that the proposal to reduce the evaluations for frostbite was not yet final, and could not be appealed.  The notice also advised the Veteran that he could submit evidence "to show that we should not reduce our evaluation of your nervous condition."  However, as service connection had not been granted for any service-connected "nervous condition," the notice was confusing.  

The next rating decision and notice, issued in December 2009, addressed only the proposed reduction of frostbite evaluations.  The Veteran disagreed with the December 2009 decision, and, in April 2010, requested a copy of the rating decision regarding TDIU.  There is no record of a response to that request.  In view of the defects in the September 2009 notice to the Veteran and the Veteran's April 2010 request for notice of the TDIU determination, the Board finds that the formal, written TDIU claim submitted by the Veteran in June 2009 remains pending.  The Veteran formal claim for an increased rating for service-connected foot disability, to include hallux valgus, remains pending.  Claims for increased rating for other service-connected disabilities, inferred by the RO from the TDIU claim, also remain pending.  These claims are addressed in the Remand, below.  
 
The Veteran testified before the undersigned at an August 2014 Travel Board hearing.  A transcript of that hearing is associated with the Veteran's electronic file.

The Veteran's claims for increased ratings for each foot disability, his formal claim for TDIU, and his disagreement with the denial of inferred increased disability ratings as necessary for the denial of the claim for TDIU, are addressed in the REMAND, below.  See also Rice v. Shinseki, 22 Vet. App. 447 (2009).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  A 30 percent evaluation for each foot for bilateral frostbite became effective in February 2004, and had been in effect for more than five years at the time of the September 2009 proposal for reduction of the bilateral evaluations for frostbite.

2.  Reduction of a 30 percent evaluation assigned for each lower extremity for disability due to frostbite of each foot to a 10 percent evaluation for each foot followed a VA examination that was less complete than prior examinations.




CONCLUSION OF LAW

The rating reductions from 30 percent to 10 percent for right foot frostbite and for left foot frostbite, effective in March 2010, were improper, and the criteria for restoration of the 30 percent rating for frostbite of each foot in effect prior to the reduction are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.344, 4.14, 4.71a, Diagnostic Code 5284, 4.104, Diagnostic Code 7122 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, in 1983, shortly after his service discharge, the Veteran was awarded a 10 percent evaluation for postoperative hammertoes, left foot, with hallux valgus, and residuals of frostbite, and a 10 percent evaluation for postoperative hammertoes, right foot, with hallux valgus, and residuals of frostbite.  In February 2004, the Veteran sought an increased rating for the bilateral hallux valgus and frostbite foot disabilities.  

In March 2005, the Veteran was advised that, to the extent that only one evaluation for the two disabilities (hammertoes with hallux valgus and frostbite) of each foot, the 1983 decision was clearly and unmistakably erroneous.  The RO assigned a 10 percent evaluation for each lower extremity for hammertoes with hallux valgus, and a separate, compensable rating for frostbite residuals in each foot.  Frostbite was initially evaluated as 10 percent disabling, increasing to 20 percent disabling effective in 1998, and to 30 percent disabling, effective in February 2004, for each lower extremity.  

Because the 2005 rating decision became effective in February 2004, the 10 percent evaluation for hallux valgus of each lower extremity and the 30 percent evaluation for frostbite of each lower extremity had already been in effect for five years when the RO issued the September 2009 notice of the proposal to reduce the ratings for frostbite in each lower extremity.  

The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  In its September 2009 proposal to reduce the ratings for frostbite, the RO relied on a single examination conducted in July 2009.  The RO referenced symptoms found at a 1998 VA examination, such as bleeding and hypertrophy of the toenails, with a blackened appearance and a strong odor, stating that those symptoms were not present at the 2009 VA examination.  The RO did not discuss the findings of the 2005 VA examination.  In 2005, pain, objective findings of numbness, and cold sensitivity, were the basis of the increase from 20 percent to 30 percent for frostbite in each foot.  In its 2009 proposal, and the effectuating rating decision, the RO discussed the statement by the examiner who conducted the July 2009 VA examination that the Veteran did not complain of numbness in either foot, that there was no tissue loss, no nail abnormality, no color changes, no local impairment of sensation, no hyperhidrosis, and no notable x-ray abnormalities.  

On podiatric examination in June 2009, about a month prior to the July 2009 VA examination, the Veteran's skin was described as having a "tight, shiny, xerotic" appearance.  There was loss of hair on the toes.  The nails of all toes were thickened, discolored and dystrophic.  The Veteran complained of a painful callus on the right second digit.  After debridement of that callus, a pinpoint ulceration was noted.  There were calluses on other toes.  A cicatrix (a specific type of scar resulting from formation and contraction of fibrous tissue, which impairs function) (Dorland's Illustrated Medical Dictionary 367 (31st ed. 2007)) was noted on each of eight toes.  Neurologic examination disclosed peripheral neuropathy affecting each lower extremity, 2/10, ascending to the right forefoot and to the left mid-ankle.  

The July 2009 VA examination was less thorough than the 2005 VA examination or the June 2009 podiatric evaluation.  Reduction of the bilateral 30 percent evaluation for frostbite was based on one examination, the July 2009 VA examination.  The reduction was improper.  In such circumstances, the criteria are met for restoration of the ratings in effect prior to the reductions.  The Veteran's 30 percent evaluation for residuals of frostbite, left foot, and 30 percent evaluation for residuals of frostbite, right foot, must be restored, in addition to the 10 percent evaluation in effect for hammertoes with hallux valgus of each foot.  

As this decision is favorable to the Veteran, no further discussion of notice or duty to assist the Veteran in the context of a rating reduction is required.  

ORDER

The reduction of a 30 percent evaluation for residuals of frostbite, right foot, effective in March 2010, to a 10 percent evaluation, was improper, and the 30 percent evaluation must be restored.  

The reduction of a 30 percent evaluation for residuals of frostbite, left foot, effective in March 2010, to a 10 percent evaluation, was improper, and the 30 percent evaluation must be restored.  


REMAND

As noted in the Introduction, above, the formal, written claim for TDIU submitted in 2009 remains pending, given the Veteran's disagreement with the denials of the claims for increased ratings, the Veteran's specific request for the status of the TDIU claim in April 2010, and the notice defects as to what evidence the Veteran could provide following the September 2009 denials of increased ratings and denial of TDIU, with proposed reduction of ratings for bilateral frostbite.  The Veteran is entitled to a statement of the case (SOC) which addresses the denials of increased ratings for service-connected foot disability, inferred claims for increased ratings for other service-connected disabilities, and the denial of TDIU.  See also Manlincon v. West, 12 Vet. App. 238 (1998).

Accordingly, the case is REMANDED for the following action:
 
1.  Updated VA and non-VA clinical records which reveal the current level of disability associated with each service-connected disability, including each service-connected disability in each lower extremity, and other disabilities, and the Veteran's ability to work, must be obtained and associated with the electronic claims file.  The Veteran's VA CWT (compensated work therapy) file should be associated with the electronic claims file.  

The Veteran should be afforded the opportunity to submit or identify evidence relevant to his claim for TDIU or any claim for an increased rating.

2.  Furnish the Veteran and his representative an SOC which addresses the claim for an increased rating for each service-connected disability, to include both hallux valgus and frostbite of each foot, and which addresses the claim for TDIU, in light of the additional evidence obtained on Remand.  

Remind the Veteran and his representative that no appeal as to these issues has been submitted.  Remind the Veteran and his representative that, in order to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected within 60 days of the issuance of the SOC.   Furnish the Veteran and his representative the form needed for submitting an appeal (VA Form 9), and afford them an opportunity to file a substantive appeal.  

3.  After completing the requested actions, and any additional development deemed warranted based on the Veteran's responses, each claim on appeal should be readjudicated, if necessary.  If any claim is not granted to the Veteran's satisfaction, each appealed claim must be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


